Citation Nr: 1218141	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part denied service connection for PTSD.  The case is now presently in the jurisdiction of the RO in Roanoke, Virginia.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has PTSD as a result of service.  Unfortunately, the Board finds that the record is presently inadequate for the purpose of adjudicating this claim.

Service treatment records were entirely silent for any complaints, findings, or reference to any psychiatric problems.  A July 1968 separation medical examination report documented normal psychiatric findings on clinical evaluation, and the Veteran denied any depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort in a July 1968 report of medical history. 

Service personnel records showed that the Veteran was stationed in Vietnam at Tuy Hoa with the 266th Supply and Service Company from October 1967 to July 1968.  He served as a QM stock records specialist.  A faded photocopy of temporary duty orders submitted by the Veteran indicated that he was assigned to escort human remains from Tuy Hoa to Saigon on April 3, 1968.

His DD Form 214 showed that he served as a stock control accountant.  Awards and decorations were not indicative of combat. 

The Veteran generally reported military stressors of having witnessed many horrific events in the war, to include death and serious injury to fellow comrades and others.  Also he reported being tasked to escort human remains on a C 130 aircraft from Tuy Hoa to Saigon.  He indicated that this has haunted him to this day.  In addition his base came under enemy attack.

A PTSD stressor decision by the RO dated in August 2008 concluded that following research of the Veteran's military personnel file and unit history, the stressor of the Veteran's unit having come under attack in January 30, 1968 while in Tuy Hoa, Vietnam should be conceded.  He also presented a copy of personnel documents indicating a temporary duty assignment to escort human remains on April 3, 1968.  

The Veteran has submitted an examination report from a private facility called "Psychological Consultant Services" dated in May 2008, which diagnosed PTSD, chronic severe, and cited stressors that included exposure to enemy fire and incoming on numerous occasions, and also being assigned to grave registration, specifically accompanying bodies to Saigon.  The same private facility also submitted a memorandum in February 2009 citing that the Veteran continues to have PTSD, and indicating that he has had ongoing treatment for his PTSD symptoms at this facility since the initial evaluation was done in May 2008.  The clinicians signing this memorandum, L.G. MA, LPA and A.F. PhD, cited symptoms such as sleep difficulties, nightmares, intrusive thoughts about the morgue, hyperirritability and hypervigilance.  None of the actual treatment records from this medical provider are presently associated with the claims file.  

In the September 2008 VA examination, the examiner acknowledged that the Veteran had verified stressors but determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He further indicated the Veteran had no psychiatric diagnosis.  A Global Assessment of Functioning score of 75 was assigned.    

The Board notes that the Veteran has filled out a release of medical information form authorizing the VA obtain records from L.G. and Dr. A.F. who signed and cosigned, respectively, the May 2008 private examination and the February 2009 memorandum.  The RO is noted to have sent correspondences not to these individuals, but instead to a facility titled "New Hope Wellness" which had the same street address as that shown in the May 2008 private examination and February 2009 memorandum.  The letters sent in January 2009 and February 2009 were met with no response.  An internet search reveals that New Hope Wellness is a chiropractic clinic at the same address as the private clinicians who signed the 2008 and 2009 reports.  However, it is unclear whether the request for records from New Hope Wellness sufficiently serves as a direct request for records from L.G. or Dr. A.F.  Accordingly, the Board finds that another effort, utilizing the correct names, should be made to obtain the clinical records from L.G. and A.F.  An updated release form will be necessary.  

The Veteran should also be asked to identify any other treatment providers who have treated him for PTSD.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an updated authorization form to request clinical treatment records from L. Glogau, MA, LPA and A. Freeman, PhD.  After securing the necessary release (and ensuring that the request for records is sent to the same individual and/or facility named in the release), these treatment providers should be asked to provide the clinical records of the Veteran's mental health treatment dating since May 2008.  

2.  In addition, ask the Veteran to provide the names and addresses of any other medical care providers, both VA and private, who have treated him for a psychiatric disability.  After securing the necessary release the RO/AMC should request these records. 

3.  If any requested records are not available, the Veteran should be notified of such.

4.  After completing any additional development deemed necessary, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter the case should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

